Title: Eunice Paine to Abigail Adams, 4 June 1775
From: Paine, Eunice
To: Adams, Abigail


     
      My Dear Portia
      From the Green June 4th 1775
     
     Yours received last Evening deserves my Early acknowledgment; as a token of your Love, it revived my drooping Spirits; as a Testimony of your Comfortable Existance, it turn’d my heart to Praise; and your kind Promise to write again soon, gives me a pleasing Expectation. I was deny’d a pleasure which I should have made a merit had we received the Packet from Newport a few hours sooner; but Tommy was gone when the Dear Epistle arrive’d which Capt. Beale Brot from New York and left in his trunk, you heard of it I suppose, and I hope to send it in a day or two.
     I am told you look Charmingly, that you have your sister with you, and Enjoy yourself nicely. I rejoyce in your portion and most heartily wish myself near Eno’ to Step in and Share the feast of soul. I am wretchedly off here, Books all packt away, Company all Strangers, all Anxious, distress’t, if I was writing to Mrs. Cranch I should say all Charlstown folks. I have no support, no Chear up from any o’ them. I seek retirement, and here in my own Chamber only can feel tolerable. The constant Exercise of my mind here is not friendly to the Body. My Strength wastes and all kinds of activity is Burdensome and I often fear I shall fall a sacrifice to Lord Norths mandates but I determine to try my utmost against him, and if it be possible to get a horse I can ride, once more visit the happy Land.
     Four men have Just came on to the Green from Roxbury this day, they bring us accounts of the Deer Island Expedition. Not a Gun fire’d, 500 sheep recover’d, nine Prisoners taken. Amazing. I am lost in Admiration! Also thirteen regulars taken in a Boat up Cambridge River, tamely Surrender’d. I cant Express the Language of my heart but hope to gain Courage from these instances of the Divine favor.—I wonder how Gage and his Counsellors feel. I have heard that the Latter have tho’t on the Missasippa (I dont know if tis spelt right) for a retreat at the last Cast—poor wretches I wish they were prepare’d for dissolution. My pen is so intollerable bad I fear you can’t Guess out my scrawl. You must Call in Polly Palmers assistance and be assure’d I would do better if I cou’d. I am now holding my akeing head. A Cold oppresses me sorely. I hope yours is Easy and all your little ones well, that your farm is finely flourishing. We were Blest with most refreshing showers yesterday and all nature sparkles here to day. We have numerous favors to rejoyce us, therefore let us Keep up good Spirits. My Love & Duty to All your Good friends. This from your Rusticated
     
      Silvia
     
    